Dismissed and Memorandum Opinion filed June 29, 2006







 
Dismissed
and Memorandum Opinion filed June 29, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
 NO. 14-06-00275-CR 
  NO. 14-06-00276-CR
____________
 
ROSALY ANN STROY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
184th District Court
Harris County, Texas
Trial Court Cause Nos.
1058196 & 1058197
 

 
M E M O R A N D U M   O P I N I O N
A
written request to withdraw the notices of appeal, personally signed by
appellant, has been filed with this Court.  See Tex. R. App. P. 42.2.  Because this Court has not delivered
an opinion, we grant appellant=s request.
Accordingly,
we order the appeals dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed June 29, 2006.
Panel consists of Justices Anderson,
Edelman, and Frost. 
Do not publish C Tex.
R. App. P. 47.2(b).